Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT
Ronal Peace and Jacquetta L. Peace,                    Appeal from the 18th District Court of
Appellants                                             Johnson County, Texas (Tr. Ct. No. DC-
                                                       C201600243).       Memorandum Opinion
No. 06-20-00097-CV         v.                          delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Stevens participating.
PNC Bank National Association S/B/M to
National City Bank S/B/M to National City
Mortgage Co. D/B/A Commonwealth
United Mortgage Company, as the
Successor in Interest or Assignee of
National City Mortgage Co. D/B/A
Commonwealth United Mortgage a
Subsidiary of National City Bank of
Indiana, by and through its duly Authorized
Mortgage Servicer PNC Mortgage, a
Division of PNC Bank, N.A., Successor to
National City Bank, Appellee

       As stated in the Court’s opinion of this date, we find there was partial reversible error in
the judgment of the court below. Therefore, we reverse the trial court’s order related to the
judicial foreclosure and remand the matter to the trial court for rendition of an order of sale
complying with Rule 309 of the Texas Rules of Civil Procedure. In all other respects, the trial
court’s judgment is affirmed.
       We further order that the appellants pay all costs of this appeal.
                                                       RENDERED NOVEMBER 22, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk